Mr. Justice McIter.
I concur in the result, but I cannot *274agree to what is said in the opinion in reference to the notice given a.t the sale by Mr. Sellers, on behalf of the. defendants. If he had simply contented himself with forbidding the sale, or giving verbal notice that the land had been previously conveyed, the notice would, as held in Reeves v. Sims, 10 S. C., 308, have been sufficient. It would have put a purchaser upon the inquiry, and that would have been sufficient, as is held in numerous cases. The purchaser then would have been regarded as affected with notice of whatever facts such inquiry, properly prosecuted, would have disclosed.
But when such inquiry was commenced, as it was by Mi’. Woods, in behalf of the plaintiff in this case, asking for an inspection of the deeds, and the inquirer was misled, whether intentionally or not, is of no consequence (and knowing Mr. Sellers well, I would not think of imputing to him an intention to deceive), then the inquirer can only be regarded as having notice of such facts as could be discovered 'by pursuing the channel pointed out to him by the party giving the notice. Mr. Sellers having declined, on request, to permit an examination of the original deeds, and having said they were on record, in effect referred Mr. Woods to the record for the information he was seeking, and Mr. Woods and his client could only be regarded as having such knowledge as the record furnished.
I do not see how any other view can be taken of the effect of Mr. Sellers’ reply to the request of Mr. Woods. It seems to me that it is the same as if he had said, “I will not allow you to see the original deeds, but here are copies of them which you can look at;” and surely if the copies had no seals to them, Mr. Woods could only be regarded as affected with such knowledge as the copies furnished. So here, when he was referred to the record, as I think he unquestionably was by the reply of Mr. Sellers, he can only be regarded as having such notice as the record would afford. It seems to me, therefore, that the plaintiff in this case, through her attorney, can only be regarded as having notice that C. E. McPherson had undertaken .to convey to his sister the land in question by a paper purporting to be a deed, lacking the essential requisite of a seal. Now, while such a paper would not be sufficient to pass the legal title, yet it might be sufficient to create *275an equitable title in Miss Ann McPherson, and notice to the plaintiff, through ber attorney, of such an equity would be sufficient to defeat her claim of being a purchaser for valuable consideration without notice. For this reason I concur in holding that the notice was sufficient.
Judgment affirmed. 1